Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter US 2007/0207866 in view of McGinley US 2008/0079262 and further in view of Brown US 2013/0009595 and further in view of Liang US 2017/0126163

Regarding claims 1 and 13, Hunter teach a system, comprising: 
at least one stator (Para.0034….The units of the stator, known as linear induction motor units ("LIM units")) configured to impart motive force to at least one permanent magnet attached to a vehicle by applying a magnetic field from the at least one stator to the at least one permanent magnet to propel the vehicle (Para.0034), wherein the at least one stator is not physically connected to the vehicle (Para.0037); and 
Hunter do not teach but McGinley teach an output configured to supply power having more than 250 amps to an alternating current (AC) power supply for operating the at least one stator; (Para.0020)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per McGinley, the advantage being to generate sufficient starting torque.

Hunter and McGinley do not teach but Brown teach at least one cabinet housing not physically connected to the vehicle (Para. 0047, see locomotive 10 and charging station 20 that are separate from each other), the at least one cabinet housing comprising: 
a direct current (DC) bus; (items 154 and 156)
an input to the DC bus configured to receive power from a power grid (a “charging facility”), the power grid not physically connected to the vehicle; (Para. 0047, see locomotive 10 and charging station 20 that are separate from each other)
an array of ultra-capacitors (130) comprising a plurality of ultra-capacitors connected in series-parallel (Para. 0043…According to one or more embodiments, two groups or banks of one or more capacitors 130 are shown, one in series and the other in parallel connection topologies), the array of ultra-capacitors connected to the DC bus and configured to continuously receive power from the power grid via the input and the DC bus during operation of the vehicle (Para. 0031…the locomotive may again charge its capacitors (e.g., while in motion) at the same or a different charging station.), wherein the array of ultra-capacitors is connected to the output and configured to provide power to the output, the array of ultra-capacitors not physically connected to the vehicle (Para. 0034… As locomotive 10 passes by or through charging station 20, electric charge separation may be engendered in one or more capacitors 130 on board locomotive 10 by an interaction of locomotive 10 with charging station 20 while train 12 continues moving (e.g., at normal speed).); 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Brown, the advantage being that the waste energy is capture and used to augment the primary electric power.

Hunter, McGinley and Brown do not teach but Liang teach a controller (Fig. 4, item C) configured to control the charging and discharging of the array of ultra-capacitors to operate the DC bus within a range of 100-3,000 volts. (Para. 0033, 0063)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Liang, the advantage being that, in conjunction with the converter module the conversion of the relatively low-voltage power supplied by energy storage module, ensures there will be sufficient voltage available to drive the linear motor.

Regarding claim 2, Liang teach the system of claim 1, wherein the range comprises 480-3,000 volts. (Para. 0033, 0063)

Regarding claim 3, Liang teach the system of claim 2, wherein the range comprises 650-3,000 volts. (Para. 0033, 0063)

Regarding claim 4, Liang teach the system of claim 3, wherein the range comprises 750-3,000 volts. (Para. 0033, 0063)

Regarding claim 5, Liang teach the system of claim 1, wherein the range comprises 650-750 volts. (Para. 0033, 0063)

Regarding claim 6, Liang teach the system of claim 5, wherein the range comprises 690-750 volts. (Para. 0033, 0063)

Regarding claim 7, Liang teach the system of claim 1, wherein the range comprises about 480 volts, about 650 volts, about 690 volts, or about 750 volts. (Para. 0033, 0063)

Regarding claim 8, Liang teach the system of claim 1, wherein the AC power supply comprises a variable frequency drive (VFD). (Fig. 1, item 130)

Regarding claim 9, Liang teach the system of claim 1, wherein the vehicle is on a track. (Para. 0007)

Regarding claim 10, Hunter teach the system of claim 1, wherein the stator comprises at least one stator coil of a linear motor, and wherein the linear motor comprises at least one of a linear synchronous motor or a linear induction motor. (Para. 0033)

Regarding claim 11, Liang teach the system of claim 1, further comprising a recycling system comprising an energy input for supplying energy to the array of ultra-capacitors via the DC bus. (Para. 0066)

Regarding claim 14, Liang teach the method of claim 13, wherein the range comprises at least one of 480-3,000, 650-3,000 volts, 750-3,000 volts, 650-750 volts, 690-750 volts, about 480 volts, about 650 volts, about 690 volts, or about 750 volts. (Para. 0033, 0063)

Regarding claim 15, Liang teach the method of claim 13, wherein the vehicle is on a track. (Para. 0007)

Regarding claim 16, Liang teach the method of claim 13, wherein the stator comprises at least one stator coil of a linear motor. (Para. 0033)

Regarding claim 17, Liang teach the method of claim 16, wherein the linear motor comprises at least one of a linear synchronous motor or a linear induction motor. (Para. 0033)

Regarding claim 18, Liang teach the method of claim 13, further comprising supplying, by a recycling system comprising an energy input (See input to common bus B at Fig. 3), energy to the array of ultra-capacitors (energy storage modules ES1, ES2) via the DC bus (common bus B at Fig. 3)). (Para. 0034)

Claims 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter US 2007/0207866 in view of McGinley US 2008/0079262 and further in view of Brown US 2013/0009595 and further in view of Liang US 2017/0126163 and further in view of Marzano et al. 2005/0263356

Regarding claim 12, the combination of Hunter, McGinley, Brown and Liang teach the system of claim 1, but do not teach further comprising a regenerative braking circuit obtaining power from magnetic braking of the vehicle on a closed track, and wherein the magnetic braking is eddy current braking utilizing an air gap and the stator. 
However, Marzano teach further comprising a regenerative braking circuit obtaining power from magnetic braking of the vehicle on a closed track, and wherein the magnetic braking is eddy current braking utilizing an air gap and the stator. (Para. 0018)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Marzano.  The motivation being that Marzano provides an electrodynamic brake system that can apply selected brake force incrementally, corresponding to velocity of on-coming vehicle.

Regarding claim 19, the combination of Hunter, McGinley, Brown and Liang teach the method of claim 13, but do not teach further comprising obtaining power from magnetic braking of the vehicle by a regenerative braking circuit. 
However, Marzano teach further comprising obtaining power from magnetic braking of the vehicle by a regenerative braking circuit. (Para. 0018)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Marzano.  The motivation being that Marzano provides an electrodynamic brake system that can apply selected brake force incrementally, corresponding to velocity of on-coming vehicle.

Regarding claim 20, Marzano teach the method of claim 19, wherein the magnetic braking is eddy current braking utilizing an air gap and the stator. (Para. 0018)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846